Citation Nr: 0617571	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-15 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for duodenal ulcer disease.

2.  Entitlement to a rating in excess of 60 percent disabling 
for residuals of a low back strain with clinical right L4, 
bilateral L5 lumbar radiculopathy.

3.  Entitlement to service connection for sinusitis 
condition.

4.  Entitlement to service connection for arthritis 
condition.

5.  Entitlement to service connection for vision loss.

6.  Entitlement to service connection for bilateral 
hydrocele, claimed as testicular cysts.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for weakness.

9.  Entitlement to service connection for stomach condition 
other than duodenal ulcer disease.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for a liver disorder.

12.  Entitlement to service connection for impotence.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim for a psychiatric disorder 
other than PTSD.  

14.  Whether new and material evidence has been received to 
reopen a previously denied claim for a headache disorder, 
claimed as head pain and migraine.  

15.  The propriety of a reduction in benefits due to removal 
of a spousal dependent between December 1, 1982 and March 1, 
2003. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
the Commonwealth of Puerto Rico, which denied entitlement to 
a rating in excess of 20 percent disabling for a duodenal 
ulcer disorder.  This case also comes before the Board from a 
January 1998 rating decision which denied entitlement to 
service connection for a psychiatric disorder to include 
PTSD.  Because the veteran is withdrawing his claim for PTSD, 
but not for a psychiatric disorder other than PTSD, the Board 
has separated these issues on the issue page.  Further, 
because there was a previous denial of service connection for 
a psychiatric disability other than PTSD, the Board is 
classifying this issue in terms of whether new and material 
evidence has been submitted to reopen this previously denied 
claim.  

This case also comes before the Board from an April 2003 
rating decision which denied the following issues on appeal:  
Entitlement to service connection for a sinus condition, 
arthritis, vision loss, hydrocele, skin disorder, headaches, 
weakness, stomach disorder and increased rating for a back 
disability.  Because there was a previous denial of service 
connection for headaches, the Board is classifying this issue 
in terms of whether new and material evidence has been 
received to reopen this previously denied claim.  

Regarding the issues of entitlement to service connection for 
a liver disorder and impotence and the issue of the propriety 
of a reduction in benefits due to removal of a spousal 
dependent between December 1, 1982 and March 1, 2003, the 
veteran is noted to have filed a Notice of Disagreement with 
the RO's July 2003 determination that reduced his benefits 
based on removal of a spousal dependent and with the RO's 
December 2004 determination that denied entitlement to 
service connection for a liver disorder and impotence.  No 
statement of the case addressing these matters is of record. 

In written correspondence date in July 2004, the veteran 
indicated that he did not wish to continue to pursue any 
service connection claims as secondary to herbicide exposure, 
but wished to pursue all his service connection claims on a 
direct basis.  Thus the Board will consider on a direct 
basis, the following claims that had originally been filed as 
secondary to herbicide exposure:  Entitlement to service 
connection for a sinus disorder, arthritis, vision loss, 
psychiatric disorder other than PTSD, hydrocele, skin 
disorder, and weakness.  

Although the veteran has submitted additional evidence to the 
RO and to the Board after its February 2005 supplemental 
statement of the case, he has also submitted written waiver 
of review of this additional evidence.  His April 2005 60-day 
waiver submitted to the Board contains statements expressing 
his desire that the Board review the evidence submitted in 
support of his claims, rather than the RO.  He also submitted 
an undated document to the Board along with some records 
received in November 2005, clearly stating that he did not 
trust the RO and thus was sending additional evidence to be 
reviewed directly by the Board.  Thus he has waived RO review 
of the additional evidence submitted.  See 38 C.F.R. 
§ 20.1304 (2005).   

The issues of entitlement to service connection for a sinus 
disability, arthritis, vision loss, a psychiatric disability 
other than PTSD, bilateral hydrocele of the testicles, a skin 
disorder, weakness, headaches, a stomach disability, 
impotence and a liver disorder, an issue of entitlement to a 
rating in excess of 60 percent disabling for a lumbar spine 
disability and the issue of the propriety of a reduction in 
benefits due to removal of a spousal dependent between 
December 1, 1982 and March 1, 2003 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The evidence does not reflect the veteran's duodenal 
ulcer disease to result in impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.

2.  In July 2004, prior to the promulgation of a decision in 
the appeal of entitlement to service connection for PTSD, the 
veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7305(2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in November 1996.  A duty to assist 
letter addressing the increased rating claim was sent in June 
2002.  In this letter, the veteran was told of the 
requirements for an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in February 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of March 2004 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date.  However, since an 
increased rating is being denied, the failure to send such a 
letter is harmless error.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With respect to the applicable law, during the pendency of 
this appeal, effective July 2, 2001, VA amended portions of 
38 C.F.R. § 4.114, the regulation governing ratings of the 
digestive system. 66 Fed. Reg. 29,488 (May 31, 2001) 
(codified as amended at 38 C.F.R. § 4.114).  However, because 
the amendment did not change the particular code that is 
applicable to the veteran's claim, which is 7305, the Board 
need only analyze the claim pursuant to the revised portions 
of the regulation, without prejudice to the veteran. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2003).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2005).

Under Diagnostic Code 7305, a 40 percent evaluation is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health. See 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2005).

Service connection was granted for duodenal ulcer disease by 
the RO in an April 1975 rating decision, which assigned a 20 
percent rating.  The 20 percent rating has been continued 
thereafter.  This is the veteran's current rating that is 
protected under the provisions of 38 C.F.R. § 3.951.

The veteran filed his claim for an increased rating in 
November 1996.  In conjunction with his claim, a VA 
examination was conducted in January 1997, which revealed 
complaints of occasional black stools, epigastric burning 
pain on a daily basis, mostly on an empty stomach, and 
complaints of heartburn.  Physical examination of the abdomen 
revealed no remarkable findings.  He was not anemic, there 
was no periodic vomiting and some questionable melena.  His 
gastrointestinal (GI) series from 1991 had revealed duodenal 
ulcer.  Current GI results were negative on abdominal 
sonogram.  He also had positive cecum oval test and history 
of irritable bowel syndrome.  The final diagnosis was 
duodonenal ulcer suspected.  The January 1997 GI study 
diagnosed a small sliding hiatal hernia with associated 
gastroesophageal reflux and thickened duodenal mucosal folds 
on the basis of post inflammatory changes; characterized as a 
minor abnormality.  

A February 1998 parasitology test was positive for occult 
blood.  In April 1998, radiopharmaceutical testing for 
history of gastritis status post helicobacter pylori (H. 
pylori) treatment yielded findings not suggestive of H. 
pylori in the upper GI tract.  In July 1999, the veteran was 
seen for complaints of pain and dyspepsia, but refused a GI 
examination.  In May 2001 he underwent a urea breath test 
which again did not suggest H. pylori in the upper GI tract.  

VA treatment records from 2002 reflect that in March 2002 and 
June 2002, he was assessed with chronic gastritis and was 
advised to use his prescribed medications and avoid 
irritants.  

The report of a July 2002 VA examination revealed the 
veteran's complaints that his duodenal ulcer disease symptoms 
persisted since multiple treatments.  He complained of severe 
gastric acidity, heartburn, nausea with occasional vomiting, 
dizziness, early satiety and bad breath.  He referred 
occasional vomiting of bile content.  He denied hematemesis, 
but related occasional melenia.  He was noted to be treating 
with Aciphex, Levison, and Gaviscon.  He denied circulatory 
disturbances or hypoglycemic reaction after eating.  He 
complained of epigastric pain with fullness and bloating 
daily.  Physical examination revealed him to be well 
developed and well nourished.  His abdomen revealed normal 
peristalsis, soft and depressible and tender to palpation on 
the epigastric area.  The site of the ulcer disease was the 
duodenum.  There was no weight change reported.  He failed to 
report for an upper GI study.  His May 2001 upper GI study 
was noted to be normal.  The diagnosis was duodenal ulcer 
disease and chronic gastritis.  The findings from this 
examination failed to reveal health problems such as anemia, 
weight loss or incapacitating episodes.  

A January 2003 VA psychiatric evaluation was significant in 
that it revealed the veteran to have denied weight gain, 
weight loss or appetite changes.  VA problem lists from 
August 2003, June 2003, and March 2003 all revealed a 
diagnosis of unspecified gastritis and gastroduodenitis 
without mention of hemorrhage.  An August 2003 echogram for 
chronic gastritis with right upper quadrant abdominal pain 
showed liver enlargement.  The diagnoses were hepatomegaly, 
cholithiasis and nonobstructive right nephrolithiasis.  In 
October 2003 he complained of right upper quadrant not 
clearly related to cholithiasis and an inguinal nodule, not 
likely to be a hernia.  

VA treatment records from early 2004 revealed complaints of 
colic and constipation in March 2004.  However an abdominal 
gallium scan and scintigraphic imaging of the whole body done 
in February 2002 were both normal.  A March 2004 general 
surgery consult revealed the veteran to have a history of 
gastritis with a consultation due to cholithiasis and diffuse 
abdominal pain.  Radiology results from March 2004 did show 
evidence of enlarged liver, with no findings referable to the 
veteran's duodenum.  

None of the VA records and studies up to this point reflect 
that the veteran's symptoms referable to his duodenal ulcer 
disease more closely resemble the criteria for a 40 percent 
rating as there is no evidence of anemia, weight loss or 
incapacitating episodes of 10 or more days duration for at 
least 4 times a year.  

The report of the most recent VA examination of March 2004 
revealed the veteran's present medical history in which he 
denied a history of any smoking and no drinking alcohol for 
15 years.  He reported one hospitalization at the VA in 1973 
for an upper GI bleed, with no history of additional 
hospitalizations for this.  He was on a special diet free of 
irritants, red meat or citric.  He complained of epigastric 
pain with heartburns and severe reflux of acid on a daily 
basis and constant for the past three months.  His epigastric 
pain was worse after meals and relieved by medications.  He 
complained of rare vomiting, denied hematemesis or melena.  
He was treated with daily Zantac, Aciphex and Gaviscon.  He 
referred nausea due to gastric acidity and denied other 
symptoms.  Physical examination was essentially unremarkable.  
There was no weight change reported, or signs of anemia 
shown.  His complete blood count (CBC) showed 14.4 grams 
hemoglobin.  The diagnosis was duodenal ulcer disease 
inactive and mild duodenitis.  The findings from this 
examination clearly reflected that the veteran's duodenal 
ulcer symptoms did not meet the criteria for a 40 percent 
rating, as there is no evidence of impairment of health shown 
by anemia, weight loss or incapacitating episodes.  

VA records subsequent to this examination reflect continued 
symptoms from the duodenal ulcer disease to be no more than 
20 percent disabling, even with symptoms that appear to be 
attributable to other GI pathology besides the duodenal 
ulcer.  An April 2004 hepatobiliary scan revealed abnormal 
gallbladder findings.  In May 2004, he underwent GI consult 
for complaints of dyspepsia poorly relieved by medication and 
alternate bowel habits and positive fecal occult blood test 
on 2 out of 4 tests.  A colonoscopy was suggested to exclude 
other etiologies such as colon polyps or colitis.  He 
underwent a GI in June 2004 for dyspepsia and was diagnosed 
with acute gastritis and hiatal hernia.  In August 2004, a 
few days after undergoing a colonoscopy, he was treated at 
the emergency room for complaints of abdominal pain.  
Radiology diagnosed normal distribution of gas and intestinal 
contents, no obstructive changes, no free intraperitoneal 
air, diagnosed as minor abnormalities.  The colon biopsy from 
August 2004 diagnosed tubular adenoma and hyperplastic polyp.  
His labs were normal according to an addendum from August 
2004.  

A VA problem list from September 2004 still gave a diagnosis 
of unspecified gastritis and gastroduodenitis without mention 
of hemorrhage.  

None of the VA records and studies subsequent to the March 
2004 VA examination reflect that the veteran's symptoms 
referable to his duodenal ulcer disease more closely resemble 
the criteria for a 40 percent rating as there is no evidence 
of anemia, weight loss or incapacitating episodes of 10 or 
more days duration for at least 4 times a year.  

There is no benefit of the doubt that can be resolved in his 
favor as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's duodenal ulcer disease resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's duodenal ulcer disease.  The Board has 
considered the benefit-of-the-doubt doctrine with respect to 
this claim; however, as the preponderance of the evidence is 
against this claim, that doctrine does not apply.  38 
U.S.C.A. § 5107(b).

III.  Withdrawal of PTSD Claim

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c).

Concerning the claim for entitlement to service connection 
for PTSD, the veteran timely perfected his appeal as to this 
issue with the timely submission of a substantive appeal in 
October 1998.  Subsequent to his perfecting his appeal of 
entitlement to service connection for PTSD, the veteran filed 
a signed statement with the RO in January 2004, stating that 
he did not wish to continue with the PTSD issue, but still 
wanted to continue with his appeal of entitlement to service 
connection for other psychiatric disorders besides PTSD.  He 
confirmed in his December 2004 RO hearing that he did not 
want to continue pursuing his PTSD claim.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for PTSD, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review this issue.

Accordingly, the issue of entitlement to service connection 
for PTSD is dismissed.


ORDER

A disability rating in excess of 20 percent for duodenal 
ulcer disease is denied.  

The claim for entitlement to service connection for PTSD is 
dismissed.


REMAND

The veteran contends that he is entitled to service 
connection for the following disabilities:  A sinus 
disability, arthritis, vision loss, a psychiatric disability 
other than PTSD, bilateral hydrocele of the testicles, a skin 
disorder, weakness, headaches, and a stomach disability.  He 
also contends that he is entitled to a rating in excess of 60 
percent disabling for his service-connected lumbar spine 
disability. 

A number of due process and evidentiary deficiencies are 
shown to exist regarding these issues, warranting a remand of 
all these issues.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  In this case, the veteran has not been 
provided with a duty to assist letter regarding the following 
claims:  Entitlement to service connection for a sinus 
disorder, arthritis, vision loss, and a stomach disorder, 
entitlement to an increased rating for the service-connected 
back disability and whether new and material evidence has 
been received to reopen previously denied claims for 
entitlement to service connection for a psychiatric disorder 
other than PTSD and for headaches.  

Moreover evidentiary development is warranted regarding all 
these issues, as well as the issues of entitlement to service 
connection for a skin disorder, bilateral hydrocele and 
weakness, which did have a duty to assist letter sent in 
October 2002.  The veteran is noted to have been treated in 
service for sinus problems with associated headaches, skin 
problems, musculoskeletal pain affecting the left shoulder, 
neck, and right leg and an eye injury.  His DD Form 214 
reflects that he received the parachutist's badge as well as 
a Combat Infantry Badge, reflecting combat service.  Although 
he was not treated for testicle problems in service, nor do 
the medical records show head trauma, he testified in 
December 2004 that the parachute rigging that he wore caused 
trauma to his testicles.  He has also claimed that his 
parachute landings caused head trauma as well as arthritis in 
multiple joints. He has also testified that he has a 
psychiatric condition that has been alternately diagnosed as 
anxiety reaction, anxiety neurosis, psychological GI 
reaction, depressive reaction and schizophrenic process that 
is related to service.  As a combat veteran, his lay 
statements are accepted as proof without official records if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service.  38 C.F.R. § 3.304(d).  

Although weakness was not shown in service, he is noted to 
have testified in his December 2004 hearing that he is 
currently experiencing weakness as a side effect from 
medications he is taking for arthritis conditions including 
his service-connected back disability.  

Regarding his claim for service connection for a stomach 
disorder other than duodenal ulcer disease, the service 
medical records show treatment for gastrointestinal problems.  
Although he is service-connected for a duodenal ulcer 
disease, a review of the records reflect that he has other 
gastrointestinal pathology in addition to the duodenal ulcer 
disease.  Clarification as to whether these additional 
gastrointestinal pathologies are related to service is 
necessary.  

Because of either medical or lay testimony reflecting 
evidence of either treatment for or trauma causing the 
claimed conditions in service, with postservice evidence 
reflecting the existence of these claimed conditions, VA 
examinations are necessary to address the etiology of the 
veteran's claimed conditions.  

Regarding the increased rating claim for his lumbar spine 
disability, this has been evaluated under the disability 
criteria for intervertebral disc syndrome.  The most recent 
VA examination was scheduled on September 9, 2002.  
Subsequent to this examination the criteria for adjudicating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Further revisions to the criteria governing all 
spinal diseases were made effective September 26, 2003.  Due 
to these revisions, and in light of the amount of time that 
has passed since the most recent examination, another VA 
examination of the lumbar spine is necessary to afford 
examination of this disorder pursuant to these revised 
criteria.

It is noted that the appellant filed a notice of disagreement 
with the RO's July 2003 determination instituting a reduction 
in benefits due to removal of a spousal dependent between 
December 1, 1982 and March 1, 2003.  He also filed a notice 
of disagreement with a December 2004 rating that denied 
entitlement to service connection for a liver disorder and 
impotence.  The RO has not issued a statement of the case 
pertaining to these issues.  As such, it is incumbent upon 
the RO to issue a statement of the case addressing these 
particular issues.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26 (2005).

As previously noted, inDingess/Hartman, supra, VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  
Regarding the increased rating claim, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date, if an increased rating 
claim.  In reference to the new and material issues, there 
has not been adequate notice provided to the veteran 
regarding the evidence needed to reopen his claim and to 
establish entitlement to the underlying service connection 
claim.  See Kent v Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

The Board deeply regrets the further delay in considering the 
veteran's claims, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claims on appeal.

Accordingly in order to ensure further compliance with the 
VA's duty to assist, as well as with due process, this case 
is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: (1) 
notifies the claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman, 
supra.   

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman, supra. (2) 
Regarding the new and material claims, 
the notice must include an explanation 
regarding the evidence needed to reopen 
his claim and to establish entitlement to 
the underlying service connection claim.  
The explanation should also include the 
appropriate laws governing new and 
material evidence in effect since the 
June 1997 petition to reopen his 
psychiatric claim and since the July 2002 
petition to reopen his claim for a 
headache disorder. 

(c) The notice regarding both the service 
connection and increased rating issues 
must (1) inform him of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should schedule the veteran 
for VA examination(s), by appropriate 
specialists, to determine the nature and 
etiology of the veteran's claimed 
disabilities of sinusitis, arthritis 
condition, vision loss, bilateral 
hydrocele, skin condition, and weakness.  
The claims folder must be made available 
to the examiner(s) for review of the 
pertinent evidence prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiners should address the following:

(a) Does the veteran have any current, 
chronic disorder of the sinuses?  If so, 
is it as least as likely as not (i.e., at 
least a 50-50- probability) that any 
current disorder(s) of the sinuses is 
related to any such disorders that were 
treated in service or were otherwise 
related to events shown in service ?  

(b) Does the veteran have any current, 
chronic arthritis?  If so, what joints 
are involved, and is it as least as 
likely as not (i.e., at least a 50-50- 
probability) that any current arthritis 
shown is related to any such disorders 
that were treated in service or were 
otherwise related to events shown in 
service to include trauma from 
parachuting?  

(c) Does the veteran have any current 
visual problems?  If so, is it as least 
as likely as not (i.e., at least a 50-50- 
probability) that any current vision 
problems is related to any such disorders 
that were treated in service or were 
otherwise related to events shown in 
service to include parachuting and the 
eye injury shown in service?  

(d) Does the veteran have any current 
bilateral hydrocele of both testicles?  
If so, is it as least as likely as not 
(i.e., at least a 50-50- probability) 
that any current testicular problems is 
related to any events shown in service to 
include trauma from parachuting?  

(e) Does the veteran have any current 
skin condition?  If so, is it as least as 
likely as not (i.e., at least a 50-50- 
probability) that any current skin 
problems is related to any such disorders 
that were treated in service or were 
otherwise related to events shown in 
service to include trauma from 
parachuting?  

(f) Does the veteran have any current 
condition characterized by weakness?  If 
so, is it as least as likely as not 
(i.e., at least a 50-50- probability) 
that any current weakness is related to 
any such disorders that were treated in 
service or were otherwise related to 
events shown in service to include trauma 
from parachuting?  The examiner should 
also address whether the weakness is 
caused or aggravated by medication used 
to treat a service-connected condition, 
including medication to treat his 
service-connected back disorder.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  The AMC should forward the claims 
file to the examiner who conducted the 
March 2004 VA examination, to obtain an 
opinion as to the nature and etiology of 
the veteran's claimed gastrointestinal 
disability other than the duodenal ulcer.  
If the examiner is no longer available, 
the claims folder should be forwarded to 
the appropriate specialist.  If another 
examination is necessary, one should be 
scheduled.     The examiner should 
address the following:

Does the veteran have any current, 
chronic gastrointestinal disability other 
than the duodenal ulcer?  If so, is it as 
least as likely as not (i.e., at least a 
50-50- probability) that any current 
gastrointestinal disability other than 
the duodenal ulcer is related to any 
gastrointestinal complaints that were 
treated in service or is being caused or 
aggravated by the service-connected 
duodenal ulcer disorder?  

4.  After the completion of the above, 
the AMC should schedule the veteran for 
VA orthopedic and neurologic examinations 
to determine the severity of the 
veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
neurological manifestations of the 
service-connected spine disorder.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a)  Specifically, the examiners must 
first provide an opinion as to the nature 
and etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The examiner should address the 
severity of the veteran's service-
connected spine disorder by recording if 
possible, the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether the orthopedic 
findings are more consistent with 
findings that more closely resemble 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, or more 
closely resemble vertebral fracture 
without cord involvement but requiring a 
neck brace or vertebral fracture with 
cord involvement requiring long leg 
braces or causing the veteran to be 
bedridden.   In doing so, the examiner 
must identify the specific neurological 
tests conducted in making this 
determination.

(d) The examiner should report whether 
the service-connected spinal disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve that has been shown to be affected 
by this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

5. The veteran should also be furnished 
with a statement of the case addressing 
the issues of entitlement to service 
connection for a liver disorder and 
impotence, as well as the issue of the 
propriety of a reduction in benefits due 
to removal of a spousal dependent between 
December 1, 1982 and March 1, 2003.  This 
issuance should contain an explanation of 
the veteran's rights and responsibilities 
in perfecting an appeal as to this 
matter.

6.  After completion of the above, the 
AMC should adjudicate the veteran's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case that 
fully sets forth the controlling law and 
regulations pertinent to the issues on 
appeal and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


